Citation Nr: 9919107	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  91-37 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
syncopal episodes with headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
September 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) St. Petersburg Regional Office (RO).  

By March 1990 rating decision, the RO denied his application 
to reopen a previously denied claim of service connection for 
syncopal episodes on the basis that new and material evidence 
had not been submitted.  The veteran duly appealed this 
determination and in January 1992, the Board remanded the 
matter for additional development of the evidence.  

While the case was in remand status, the veteran filed claims 
of service connection for PTSD and a TDIU.  These issues were 
denied by January 1993 rating decision and they have since 
been developed on appeal.  In June 1995 the Board again 
remanded the matter for additional development of the 
evidence.  Appellate consideration of the issue of TDIU will 
be held in abeyance pending completion of the additional 
development requested in the remand portion of this decision.  


FINDINGS OF FACT

1.  By March 1976 rating decision, the RO denied service 
connection for residuals of a concussion, including syncope; 
no appeal was initiated within one year following notice to 
the veteran in April 1976, and the decision is final.  

2.  Evidence received since the last final March 1976 rating 
decision includes numerous clinical records, not previously 
considered, which bear directly and substantially on the 
specific matters under consideration regarding the issue of 
service connection for syncopal episodes.

3.  Service medical records contain notations that the 
veteran reported headaches and episodes of loss of 
consciousness; the post-service medical record contains 
similar notations and diagnoses of syncope; the veteran has 
also claimed continuous symptomatology since service.  

4.  The evidence of record amply demonstrates that the 
veteran engaged in combat with the enemy in Vietnam.

5.  He reported experiencing combat-related stressors, 
namely, witnessing the truck in front of him in a convoy 
sustain damage in a land mine explosion and coming under 
enemy rocket and mortar fire, and both VA and private 
examiners have indicated that he incurred PTSD as a result of 
his in-service combat experiences.


CONCLUSIONS OF LAW

1.  The March 1976 rating decision, which denied entitlement 
to service connection for residuals of a concussion 
(syncope), is final.  38 U.S.C.A. § 4005(c) (1970) (currently 
38 U.S.C.A. § 7105(c) (West 1991)); 38 C.F.R. § 19.153 (1975) 
(currently 38 C.F.R. § 20.1103 (1998)).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for syncope.  38 
U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The claim of service connection for episodes of syncope 
with headaches is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  Resolving the benefit of the doubt in the veteran's 
favor, his PTSD was incurred in active wartime service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. §§ 
3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At his February 1966 military enlistment medical examination, 
the veteran denied a history of severe headaches, dizziness, 
fainting spells, and ear trouble.  Neurological examination 
was normal and audiometric examination showed that his 
hearing acuity was within normal limits.  

In-service medical records show that in June 1967, he sought 
treatment for headaches and dizziness.  Physical examination 
showed that his eardrums were infected around the edges and 
the handle of the malleus.  Neurological examination was 
normal.  The impression was headache and probable tension.  
Later that week, he again sought treatment for a headache, as 
well as ringing in the ears, a stiff neck, and a backache.  
He reported that the previous day he had worked "in gun #1 
man" without problems.  Physical examination showed that his 
left ear drum was reddened around the borders.  The 
impression was muscular aches and mild strain of the neck and 
upper back.  

On February 14, 1968, the veteran sought treatment for 
persistent headaches for the past three days accompanied by 
chest pain and weakness.  Examination of the head, ears, nose 
and throat was essentially negative.  The assessment was 
possible combat exhaustion.  On February 16, 1968, he 
complained of right ear pain.  The impression was otitis 
externa on the right side.  On April 19, 1968, he claimed 
that his ears were still bothering him and that he had pain 
and ringing in both ears.  On ear, nose and throat 
consultation, he reported that he had had tinnitus and pain 
in the ears, especially on the left, for the past two months.  
Physical examination showed bilateral serous otitis media; 
the external canals were normal, as was the remainder of the 
examination.  X-ray examination of the sinuses was negative.   

On admission to the 6th Convalescence Center at Cam Ranh Bay, 
the veteran reported that he had experienced gradual hearing 
loss since entering his artillery unit two years prior.  
Physical examination was unremarkable; the tympanic membranes 
appeared normal but did not move when the veteran performed 
Valsalva or swallowing.  Audiometric examination showed 
marked bilateral hearing loss.  The final diagnosis was 
bilateral sensorineural hearing loss and the veteran was 
evacuated to Japan for reevaluation.  On admission there on 
May 16, 1968, he reported that he had been in an artillery 
unit for the past two years and had noticed a gradual 
decrease in hearing, as well as increased tinnitus, during 
this period.  He also reported for the first time that he had 
been exposed to severe acoustic trauma in February 1968, 
although the nature of that trauma was not identified.  
Physical examination, including the eardrums, was normal.  
Audiometric examination showed a severe bilateral high 
frequency sensorineural hearing loss and normal speech 
reception thresholds and discrimination.  The impression on 
discharge in June 1968 was hypacusis, bilateral, high 
frequency, severe, secondary to acoustic trauma.  The veteran 
was returned to duty with a permanent H3 profile.

In August and September 1968, he sought treatment for a 
headache and ringing in his ears.  He reported that he had 
had severe hearing loss since a February 1968 explosion near 
him in Vietnam.  In October 1968, he was given a physical 
profile for bilateral hearing loss and it was recommended 
that he be given no assignment involving habitual or frequent 
exposure to loud noises or firing of weapons.

In November 1968, he sought treatment, claiming that he had 
been having severe headaches, tinnitus, and dizziness.  On 
examination, he indicated that he had had bilateral hearing 
loss and tinnitus since a blast injury in Vietnam and that he 
had had two episodes of dizziness in the past two weeks.  The 
examiner indicated that the veteran did not describe true 
vertigo and that there was no basis for his subjective 
dizziness identified on ear, nose and throat examination.  On 
neurological evaluation, the veteran reported that he had had 
bilateral hearing loss and occasional tinnitus since a truck 
blew up in front of him in Vietnam.  He stated that he had 
also had two episodes of a light headed feeling followed by 
syncope.  Neurological examination was normal and the 
impression was no neurological disease found, possible 
seizure disorder.

In June 1969, the veteran was seen after he reportedly 
"passed out from pain."  He also reported dizzy spells and 
constant ringing in his ears since Vietnam.  A complete 
examination showed no pathology.  The impression was 
psychophysiologic reaction to "Vietnam wound."  Hard 
candies were prescribed for his reported stomach pain.  In 
July 1969, the veteran sought treatment for syncopal episodes 
preceded by ringing in his ears and occipital headaches.  He 
reported that at the age of 15, he had been involved in an 
automobile accident in which he was thrown through the 
windshield.  However, he denied loss of consciousness at that 
time.  In July and August 1969, he had similar complaints.  

In August 1969, he was brought by ambulance to the emergency 
room complaining of severe ringing in his ears.  The examiner 
noted that the veteran kept restating that the reason for his 
tinnitus was an explosion in Vietnam.  A complete 
neurological evaluation was again performed later that month; 
sleeping and awake electroencephalograms (EEG) were normal.  
The examiner again indicated that he found no neurological 
disease.  Nonetheless, an August 1969 Physical Profile Record 
shows that the veteran was given a temporary profile for 
"frequent loss of consciousness" in which it was 
recommended that he not be assigned to a unit where sudden 
loss of consciousness would be dangerous to himself or 
others.  He was given a PULHES profile of "1" in all 
categories except "H" in which he was assigned a "3".  The 
Board observes that "P" stands for "physical capacity or 
stamina"; "U" stands for "upper extremities"; "L" 
stands for "lower extremities"; "H" stands for "hearing 
and ear"; "E" stands for "eyes"; and "S" stands for 
"psychiatric."  Para. 9-3(b)(1)-(6), Army Regulation (AR) 
40-501; see also Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).  A designation of "1" denotes a normal condition.  

Additional service medical records show that in November 
1969, the veteran reported that he had continued to have 
syncopal episodes, although he acknowledged that no one had 
ever witnessed one of his episodes.  The impression was that 
sinus brachycardia might have a relationship to his seizures.  
The following month, however, the examiner noted that the 
symptoms described by the veteran were not consistent with 
episodes triggered by brachycardia.  In December 1969, his 
physical profile was extended.  In February 1970, the veteran 
reported that he had been having episodes of sudden loss of 
consciousness and that he had had been having more frequent 
headaches for the past three to four weeks.  

At his March 1970 military separation medical examination, 
the veteran reported frequent headaches and dizziness 
"following closeness to explosion in Vietnam in 1968."  He 
also claimed that he had constant tinnitus and that when it 
got loud, he felt light headed and dizzy.  He denied frequent 
or terrifying nightmares, depression or excessive worry, loss 
of memory, periods of unconsciousness, or nervous trouble of 
any sort.  On physical examination, the tympanic membranes 
appeared normal, but bone conduction was markedly less than 
air condition, bilaterally, and marked hearing loss was 
present.  Neurologic and psychiatric examinations were 
normal.  

The veteran's DD Form 214 shows that he served in Vietnam 
from November 1967 to April 1968, that his military 
occupational specialty was cable splicer, and that he 
received the National Defense Service Medal, Vietnam Service 
Medal, Vietnam Campaign Medal, Good Conduct Medal, and 
Marksman Badge.  

His service personnel records show that he served as a 
cannoneer with an artillery battery in Vietnam, beginning in 
December 1967.  His military occupational specialty was 
subsequently changed to cable splicer in September 1968.  
These records also show that he participated in the Vietnam 
Counter Offensive Phase III.  Other than the veteran's own 
assertions, set forth below, there is no indication in the 
service medical or personnel records that he received the 
Purple Heart Medal or Bronze Star Medal.  The RO contacted 
the National Personnel Records Center (NPRC) to determine if 
there was additional information regarding the veteran's 
claimed Purple Heart; the NPRC responded that no such 
information was available to indicate that the veteran was 
awarded the Purple Heart Medal.

A review of the post-service record shows that in September 
1975, the veteran filed a claim for a bilateral "ear 
condition."  On his application, he indicated that his 
condition had resulted from a truck explosion in Vietnam on 
February 20, 1968.  His application form also indicates that 
his first marriage ended in divorce in 1968.

On VA medical examination in February 1976, the veteran 
reported that he had been hospitalized in 1968 following a 
truck explosion in Vietnam and had experienced hearing loss 
since that time.  Neurological examination was normal.  
Physical examination showed scarring of the tympanic 
membranes.  Audiometric examination showed decreased hearing 
acuity.  The impression was bilateral hearing loss with 
tinnitus, probably secondary to explosion.

By March 1976 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus.  Service 
connection for "residuals of syncope (claimed as 
concussion)" was denied on the basis that it was not shown 
on VA medical examination.  The veteran was notified of this 
decision by award letter dated the following month.  He did 
not initiate an appeal from that decision; thus, it is final.  
38 U.S.C.A. § 4005(c) (1970) (now 38 U.S.C.A. § 7105).

In September 1988, the veteran submitted a claim for 
increased rating for his service-connected hearing loss and 
tinnitus.  His claim was silent for complaints or findings of 
syncope or headaches.  In support of his claim, the RO 
obtained a September 1988 VA outpatient treatment record 
showing that he had been seen in connection with his 
complaints of difficulty understanding speech.  The diagnosis 
was sensorineural hearing loss and binaural amplification was 
recommended.  He was also afforded a VA examination in 
November 1988 at which he reported bilateral hearing loss 
since an explosion in Vietnam.  He denied symptoms of 
vertigo, although he stated that he occasionally experienced 
some unsteadiness.  The assessment was high frequency 
sensorineural hearing loss, bilateral.  By December 1988 
rating decision, the RO assigned a 20 percent rating for 
bilateral hearing loss and a 10 percent rating for tinnitus.  

In January 1990, the veteran submitted a request to reopen 
his claim of service connection for frequent loss of 
consciousness and dizzy spells.  Later that month, he claimed 
that his disability included severe headaches.  

In support of the veteran's claim, the RO obtained VA 
outpatient treatment records for the period of August 1989 to 
February 1990, showing that in September 1989, he reported a 
longstanding history of dizziness which had recently become 
worse.  On ear, nose, and throat evaluation, he reported that 
while he was in the Army, a truck exploded in front of him 
and caused bilateral hearing loss.  He also complained of 
dizzy spells and frequent headaches.  The assessments 
included headaches, unsteadiness, rule out labyrinth 
concussion secondary to explosion or other neurologic 
pathology.  Later that month, the veteran underwent 
electronystagmogram (ENG) testing.  On evaluation in the 
otology clinic in October 1989, the veteran claimed that he 
had experienced symptoms of "vertigo" (examiner's 
quotations) since service with increased symptoms recently.  
The examiner noted that the veteran had had a full ear, nose, 
and throat workup with a negative ENG.  The examiner 
indicated that he suspected that the veteran's symptoms were 
not related to the inner ear, and that seizures status post 
head trauma should be considered.  In December 1989, the 
veteran underwent a computed axial tomography (CAT) scan and 
EEG testing.  The results of both studies were normal.  The 
impression was possible seizures.

Private treatment records show that in February 1990, the 
veteran sought treatment for headaches and dizzy spells which 
he claimed stemmed from an accident in Vietnam.  

By March and April 1990 rating decisions, the RO denied the 
veteran's application to reopen his claim of service 
connection for syncope on the basis that new and material 
evidence had not been submitted.  Service connection for 
headaches was also denied.  The veteran appealed the RO 
decision; in his June 1990 substantive appeal, he pointed out 
that his service medical records documented "frequent loss 
of consciousness" and claimed that he had continued to 
experience mild loss of consciousness and headaches since 
that time.  He stated, however, that although his symptoms 
had continued following service, he had been unable to 
undergo treatment for this constant problem as he had been 
afraid of losing his job.  He explained that he would have 
been terminated had his employer been aware of his condition.  
He indicated that "I could not afford to take a chance of my 
employer knowing of my condition, because I needed the job to 
provide for my family."

Thereafter, the RO requested treatment records identified by 
the veteran as pertinent to his claim.  Records from the 
Florida Department of Corrections show that, in March 1982, 
the veteran was treated for laceration and bump on his head 
after hitting it on his bunk.  He denied loss of 
consciousness and neurological examination was normal.  The 
diagnosis was forehead laceration.  On psychiatric 
examination in April 1986, he was noted to be suffering from 
"impacted grief" secondary to the reported death of his 
first wife and child seventeen years earlier, as well as 
unspecified "combat experiences" in Vietnam.  It was also 
noted that he appeared to be "grappling successfully with 
this grief" through individual psychotherapy and involvement 
in the "PTSD Vietnam Veterans group."  At a January 1988 
physical examination apparently conducted in conjunction with 
his release from prison, the veteran claimed that he 
experienced frequent or severe headaches.  He denied 
dizziness or fainting spells.  The examination report shows 
diagnoses of "Vietnam flashbacks" and "1982 - head 
injury."  Other than his January 1988 report of medical 
history, the prison treatment records are entirely negative 
for complaints or findings pertaining to headaches, 
dizziness, or blackouts.

In addition, the veteran claimed that he had been treated at 
South Florida Baptist Hospital from 1973 to 1979 for 
headaches and blackouts.  The RO requested these treatment 
records.  In response, the facility forwarded a September 
1972 hospitalization report showing that the veteran had been 
admitted in connection with a worker's compensation claim for 
a ganglion cyst on his right wrist.  On that occasion, 
physical examination was negative and he denied any known 
serious illness or injury.  If fact, the veteran reported 
that he had been stationed in Vietnam, but had "no illnesses 
or injuries over there."  No other records were on file.

In January 1991, the veteran testified at a hearing at the RO 
that, while in service, a truck which was driving in front of 
him hit a road mine, triggering an explosion.  He estimated 
that he was approximately 6 to 8 yards from the explosion, 
and as a result of the explosion, he suffered a concussion, 
as well as bilateral hearing loss.  He also claimed that he 
began to experience persistent blackouts occurring 
approximately one to four times monthly, as well as headaches 
which lasted for "months or so at a time."  He testified 
that his headaches and blackouts did not necessarily 
coincide.

Private treatment records for the period of February to April 
1991 show that the veteran received treatment for bilateral 
knee arthritis.  These records describe the veteran as being 
in "superb shape" and note that he ran marathons, 
participated in Iron Man contests, and ran a lawn service.  
No complaints or findings of headaches or syncopal episodes 
are noted in these treatment records, although on one 
occasion he did report that he had partial deafness secondary 
to a mine explosion in Vietnam.

In January 1992, the Board remanded the matter for additional 
development of the evidence.  In its remand, the Board 
indicated that there was conflicting evidence as to whether 
the veteran was actually having episodes of syncope.  

Pursuant to the Board's remand, in June 1992, the veteran 
underwent VA medical examination at which he reported 
syncopal attacks and dizziness on a frequent basis since 
service.  Specifically, he claimed that he passed out for an 
unknown duration approximately 3 to 4 times yearly.  
Neurological examination was normal and it was noted that the 
veteran had no history of migraine.  The diagnoses included 
seizure or syncopal attack.  

In June 1992, the veteran was also hospitalized for a period 
of observation in connection with his claim.  It was noted 
that he complained of "many things but, he is here for an 
evaluation of dizziness and headaches."  On admission, he 
reported that when he was in Vietnam in 1967 or 1968, a truck 
exploded in front of him, causing him to bleed from his nose 
and ears.  He stated that since that time, he had difficulty 
with hearing and balance.  He also claimed that he had had 
problems with light-headedness on and off since then.  He 
stated that the episodes occurred 3 to 4 times weekly and 
always while standing.  He stated that if he sat down, the 
episodes went away.  He claimed that he lost consciousness on 
occasion, most recently in January 1992, although there were 
no witnesses to that episode.  He stated that only one time 
did he did have a witness, although it was his ex-wife and 
she was no longer with him.  He also reported uncontrollable 
crying spells associated with the light-headedness.  
Neurological examination was again normal.  It was noted that 
previous CAT scans and EEGs were normal.  An 
electrocardiogram (EKG) showed bradycardia of about 40.  The 
examiner indicated that she could find no neurological 
problem to account for the veteran's claimed syncopal or 
presyncopal episodes or for any of his other problems.  The 
diagnoses on discharge were syncope and presyncope.

On VA psychiatric examination in July 1992, the veteran 
reported that he served a tour of duty in Vietnam.  He stated 
that during his time in Vietnam, he was blown up and 
sustained a head injury which required about 11/2 years of 
hospitalization.  His complaints included hearing loss, sleep 
difficulty, chronic headaches and dizzy spells.  With respect 
to prior psychiatric treatment, the veteran reported that he 
had participated in group therapy sessions during a period of 
incarceration from 1982 to 1988.  He reported that he had 
worked all his life, including running a lawn service until 
August 1991 when leg problems caused him to quit.  He 
indicated that he had hobbies of bowling and that he and his 
wife enjoyed socializing.  The diagnosis was rule out any 
organicity as there seems to be some memory problem.

VA outpatient treatment records show that in July 1992, the 
veteran sought treatment for headaches which he stated had 
been present since Vietnam.  The assessment was post-
traumatic headaches.  In August 1992, he sought treatment for 
syncope with loss of consciousness for 10 to 15 seconds.  He 
claimed that he had fallen forward and hit his head, 
resulting in a severe headache.  The assessments were 
syncope, rule out seizure, and headaches of unknown etiology.  
In August 1992, he sought treatment in the mental health 
clinic, stating that he had had crying spells and insomnia 
since Vietnam.  He reported that he had been injured in 
service when a land mine blew up a truck he was riding in.  
He stated that he suffered ear and knee injuries and still 
had "flashbacks" of the event.  The assessments were 
adjustment disorder and PTSD.  

In an August 1992 statement, the veteran claimed that the VA 
psychiatric examination conducted in July 1992 was inadequate 
as he had been unable to understand the VA examiner.  He also 
maintained that he had been diagnosed with PTSD in prison and 
felt that service connection should be granted for that 
disability.

Records obtained from the Peace River Center for Personal 
Development show that the veteran sought treatment there in 
September 1992, reporting that he had PTSD.  The examiner 
indicated that the veteran's military experiences and the 
death of his first wife in childbirth "are all connected to 
PTSD."  Subsequent treatment records to February 1993 show 
that he received individual therapy there for PTSD.  

Additional VA outpatient treatment records show that the 
veteran was seen in September 1992 with complaints of 
depression due to continued dizziness, pain and pressure, 
over many years since a Vietnam injury.  He also reported 
that he had had blackouts and that his counselor at the Peace 
River center told him that his pain and pressure were due to 
PTSD.  The assessment was PTSD.  

In a September 1992 VA examination report, the examiner 
indicated that he had reviewed the results of a September 
1992 ENG which was essentially within normal limits.  As 
such, he indicated that he doubted a labyrinth etiology for 
the veteran's balance disorder.

In November 1992, the veteran was hospitalized for chronic 
back, neck, and leg pain.  He described diffuse pain in these 
areas which he stated had been present since he was near a 
truck explosion in Vietnam.  He also claimed that he had had 
periodic blacking out.  During the period of hospitalization, 
the veteran reportedly experienced one episode of blacking 
out and felt dizzy, but the examiner noted that it did not 
recur after his medication was reduced.  The diagnoses on 
discharge included history of PTSD and traumatic brain 
injury.

In a January 1993 statement, the veteran detailed his claimed 
stressors.  He stated that during his tour of duty in 
Vietnam, "we were constantly hit with mortar and sniper 
fire.  We were attacked by a human wave three different times 
in February 1968."  He also stated that on one occasion in 
February 1968, "a new man drove my truck and I drove his.  
He was blown up and I was severely injured - I was medivaced 
out."  He also claimed that he had transported body bags, 
was awarded the Purple Heart Medal, a Bronze Star, and the 
"Vietnam Combat Medal."  He also claimed that he did not 
get along well with others, had intrusive thoughts, 
nightmares, memory problems, and attempted suicide three 
times.  

During August 1993 VA hospitalization, the veteran claimed to 
have symptoms of suicidal ideation.  When interviewed on 
admission, however, he denied suicidal ideation but reported 
intermittent nightmares of Vietnam and a severe, continuous 
headache.  He also reported that he was injured in a mine 
explosion in Vietnam.  During hospitalization, the examiner 
noted that there was an incident in which the veteran 
allegedly fell in front of a nurse while giving a magazine to 
her.  The fall was described by the nurse as slow, on the 
deliberate side, and having a histrionic quality to it.  It 
was noted that there was no loss of consciousness and the 
veteran was crying and sobbing on the floor after the 
incident.  There was no injury or loss of bowel and urinary 
control.  The examiner noted that "[t]his again was more 
histrionic than anything else."  The diagnoses on discharge 
included rule out PTSD, mixed personality disorder, and 
status post head injury with chronic headaches.  

In October 1993, the veteran was again hospitalized at a VA 
facility.  On admission, he reported that he had been 
hospitalized approximately one month previously for 
"depression, hearing voices, seeing guys in body bags, and 
for blackouts."  The examiner noted that a magnetic 
resonance imaging study (MRI) and EEG performed during that 
period of hospitalization was normal.  The veteran reported 
that he had been married many times and that he previously 
served seven years in prison for lewd and lascivious conduct.  
He reported that, in Vietnam, in addition to operating a 155 
self-propelled Howitzer, he drove supply vehicles between Chu 
Lai and LZ Ross.  He stated that he continued with such 
duties until "the truck in front of his hit a road mine 
deafening him, with shrapnel in his left foot, 'saving a man 
from the truck,' and stating that he received the Purple 
Heart and Bronze Star which are not shown on his DD 214."  
He reported that he blamed himself for the man's injuries in 
the truck ahead of him, as they had switched vehicles at the 
request of the injured comrade.  The examiner also noted that 
the veteran presented histrionically that "life is 
meaningless, I feel worthless, I can't get a doctor to say I 
can't work, Social Security turned me down, they are after me 
for child support."  He also reported that he was "haunted 
and plagued" by the incident in which the truck exploded and 
"spoke poignantly of losing a friend, a 'Lieutenant 
[redacted], whose name I saw on the wall.'"  It was also 
noted that during treatment, the veteran became quite tearful 
when discussing the death of his first wife in childbirth in 
Germany while he was in Vietnam.  During hospitalization, he 
claimed to have experienced an episode of syncope and was 
sent to the emergency room.  His vital signs were stable and 
it was noted that he had been thoroughly worked up for his 
claimed symptomatology via Cardiology, Neurology, telemetry, 
EEG, and MRI of the skull with no apparent organic etiology.  
The examiner noted that a review of the veteran's medical 
records confirmed that there was no organic basis for his 
syncopal-like episodes, with a normal EEG, MRI, neurologic 
examination, and normal Holter monitor.  Instead, the 
examiner indicated that one sensed the veteran's histrionic, 
dependent, somatic stance, and his fear of not being taken 
seriously.  The diagnoses on discharge included PTSD, 
borderline personality disorder, headaches, and syncopal-like 
episodes, unexplained physiologically.  The examiner noted 
that "clearly, the veteran views himself as being 
unemployable."

In August 1994, the veteran again testified at a hearing at 
the RO that his blackouts first began in 1968 after the truck 
explosion.  He stated that the incident "left me falling 
everywhere, so they carried me out to the medics."  He 
claimed that he had continued to experience headaches and 
that they were "quite frequent" in that they occurred about 
once or twice weekly.  He also stated that he had been 
diagnosed with PTSD and that he had been told by his treating 
medical professional that it was due to his experiences in 
Vietnam.  Namely, he stated that he had seen friends die and 
hauled body bags and he described the incident in which a 
truck exploded, claiming that he sustained shrapnel in his 
foot "and they fixed that up."  He stated that he was 
awarded the Purple Heart Medal, although he indicated that he 
could not find his orders.  He also noted that he had been 
married eight times which he attributed to his experiences in 
Vietnam.  He claimed that his former spouses could not 
understand his problems, that he would just lose interest in 
them, and couldn't get along with them.  His current spouse 
stated that he "definitely has nightmares."  

In a December 1994 letter submitted by the veteran, a 
counselor from the Peace River Center for Personal 
Development indicated that he had been treating the veteran 
for PTSD since September 1992.  He noted that the diagnosis 
was based on several incidents in Vietnam.  For example, on 
several occasions, the veteran thought he would not survive 
due to wave attacks, mortar attacks, and sniper fire.  In 
addition, it was noted on another occasion, the veteran 
traded trucks with another man in a convoy and the man with 
whom he traded trucks was apparently killed ("all that was 
left of him was his boot and his foot was inside.").  

In a January 1995 statement signed by the veteran and his 
wife, the veteran stated that while he was in Vietnam, he 
sustained deafness in an explosion and was hospitalized.  He 
claimed that, while he was in the hospital, he was advised by 
the Red Cross that his wife and baby son died in childbirth.  
He stated that he "truly, still grieves for them."  He also 
stated that he continued to experience blackouts since 
Vietnam.  He explained that the reason he had not pursued his 
claim between March 1976 and January 1990 was that he was in 
prison.  His wife indicated that she had witnessed the 
veteran's blackouts and nightmares.

In support of his claim, the veteran submitted a copy of a 
letter he reportedly wrote his mother from Vietnam, 
postmarked January 11, 1968, in which he stated that "we've 
been hit for the last three nights and there [sic] hitting 
again tonight with rocket gas and mortar but I'm praying I 
get back safe."  He closed his letter with "[w]ell, I must 
go out and shoot now."  In a May 1968 letter, the veteran 
stated that he had lost almost all of his hearing.  

In July 1995, the veteran underwent VA neurological 
examination.  He reported that he had been having blackout 
spells for the past twenty-seven years.  He described these 
incidents as a surge of burning in his abdomen that quickly 
rushed to his head followed by loss of consciousness and 
subsequently awakening to find himself crying uncontrollably.  
Neurological examination was normal.  The diagnosis was 
syncopal episodes, not well-characterized as either cardiac 
or neurologic.  

In a July 1995 VA psychiatric examination, the veteran 
reported that it was his first compensation and pension 
examination.  He stated that he had been having problems 
since service with nightmares and blackouts.  He stated that 
he dreamt of mortar rounds being blown up around him and 
rockets coming in and scaring him to death.  He also claimed 
that he switched trucks with another man in a convoy and that 
man hit a mine and was blown up.  The veteran claimed that he 
then pulled the man out of the truck and bandaged his leg 
before putting him on a helicopter.  The veteran stated that 
he had not worked since 1991 due to blackouts.  The diagnoses 
included PTSD and mixed personality traits.

In response to a letter from the RO informing the veteran 
that he would not receive additional benefits for his current 
spouse without documentation of the termination of his 
marriage to his first wife, the veteran submitted a statement 
in August 1995 indicating that  "I had stated [my first 
wife] was dead.  Please review these attached records and 
make the proper adjustments to my compensation."  Attached 
to the veteran's statement was a divorce decree indicating 
that he had obtained a divorce in June 1970 and a letter from 
the U.S. Embassy in Germany indicating that a check of 
records in Nurnberg showed that his son had died in June 
1968, records did "not show the death of your wife.  In 
fact, it indicates that she obtained a divorce from you 
effective June 13, 1970."  

In August 1995, the National Archives forwarded information 
confirming that a truck from the veteran's unit struck a mine 
on February 20, 1968 and that the driver of the truck was 
wounded in the incident.  The veteran's claimed participation 
in the convoy could not be corroborated.  

In January 1996, the U.S. Army & Joint Services Environmental 
Support Group (ESG) (now U.S. Armed Services Center for 
Research of Unit Records) indicated that a review of 
Operational Report - Lessons Learned had confirmed several 
mortar and rocket attacks in the area of the veteran's unit 
in January 1968.  In addition, it was noted that they were 
unable to document that the veteran transported body bags or 
handled casualties, nor did Army casualty data make reference 
to the veteran.  

The veteran again underwent VA psychiatric examination in 
April 1996.  He again described the truck explosion, claiming 
that he too received shrapnel in his left foot in the 
incident.  He stated that he was awarded a Bronze Star and 
Purple Heart Medal, but that the military was not able "to 
find his orders."  He also claimed that while he was in the 
hospital following his injuries, he was given word by the Red 
Cross that his first wife had died in childbirth.  However, 
he stated that he had "recently" found out the previous 
year that his first wife was still alive.  The veteran also 
claimed that he had dreams of mutilating the bodies of a man 
and woman they had taken prisoner in Vietnam.  He stated that 
he and some other veterans shot and skinned these people and 
burned them with cigarettes until they were dead.  The 
diagnoses included chronic symptoms of PTSD, dysthymia, and 
personality disorder.   

In a May 1997 VA cardiology examination, the veteran reported 
occasional episodes of syncope which were unpredictable in 
nature and usually associated with light-headedness prior to 
each episode.  The diagnoses included seizure disorder, PTSD, 
and syncope.  The examiner concluded that per his evaluation, 
the veteran's syncope was not secondary to cardiovascular 
causes, as all tests had been negative.  He speculated that 
the veteran's seizures were due to neurological problems.  

In a July 1997 letter, the veteran's counselor from the Peace 
River Center for Personal Development clarified that the 
driver of the truck which hit the mine was severely injured 
with a leg wound.  He indicated that the veteran told him 
that he rendered first aid while under fire, and in the 
process, removed a boot which had parts of the soldiers foot 
inside.  He indicated that the incident was very traumatic to 
the veteran and that there was no doubt in his mind that the 
veteran had PTSD.  

I.  Application to reopen claim of service connection for 
syncopal episodes

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  

The U.S. Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals, hereinafter "the Court") 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
Elkins v. West, 12 Vet. App. 209 (1999).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Id.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that not every piece of new evidence 
is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  

With these considerations, the Board has reviewed the 
numerous pieces of evidence which have been submitted by the 
veteran or otherwise associated with the claims folder since 
the last final rating decision in March 1976, denying the 
claim on the basis that syncope was not shown on VA medical 
examination in February 1976.  

In that regard, it is noted that much of this additional 
evidence is new in that it has not been previously considered 
in connection with this claim.  Furthermore, on careful and 
thorough review of the record, the Board concludes that the 
new evidence is material to a reopening of the claim in that 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's disability.  

Specifically, the new evidence includes several medical 
records containing diagnoses of syncope.  For example, on VA 
medical examination in June 1992, the diagnoses included 
seizure or syncopal attack.  Following a period of VA 
hospitalization in June 1992, the diagnoses on discharge were 
syncope and presyncope.  An August 1992 VA outpatient 
treatment record shows an assessment of syncope, rule out 
seizure, and headaches of unknown etiology.  A November 1992 
hospitalization report shows a diagnosis of traumatic brain 
injury, an August 1993 VA hospitalization report shows a 
diagnosis of status post head injury with chronic headaches, 
and an October 1993 VA hospitalization report shows a 
diagnosis of headaches and syncopal-like episodes, 
unexplained physiologically.  On VA examination in July 1995, 
the diagnosis was syncopal episodes, not well-characterized 
as either cardiac or neurologic.  Most recently in May 1997, 
the examiner diagnosed seizure disorder and syncope.  In 
addition to the new medical evidence showing the above 
diagnoses, the Board notes that the record now contains 
numerous statements by the veteran (both in clinical 
settings, in hearings, and in writing statements) in which he 
reports continuous symptomatology since service.  The Board 
must presume that his statements are credible for the 
purposes of determining whether to reopen the claim.  Justus, 
3 Vet. App. at 512-513.

Given the nature of the veteran's claim, the Board finds that 
the evidence set forth above is new and material evidence 
sufficient to reopen the claim of service connection for 
syncopal episodes with severe headaches.  38 C.F.R. 
§ 3.156(a); Hodge, 155 F.3d at 1363.  As the claim is now 
reopened, the Board must next determine whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  See Elkins, 
supra.  

In that regard, the Federal Circuit has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  For purposes of 
determining whether a claim is well grounded, the evidence is 
generally presumed to be credible.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

The Court has also established the following rules with 
regard to claims addressing the issue of chronicity.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

In this case, the service medical records contain several 
notations of headaches and episodes of subjective dizziness 
followed by syncope.  Although repeated neurological 
examinations found no pathology to account for the veteran's 
reported symptoms, he was issued a temporary profile in 
August 1969 for "frequent loss of consciousness."

The post-service record is devoid of medical notation of 
episodes of syncope until September 1989, when the veteran 
sought treatment on a frequent basis for episodes of 
dizziness and syncope with headaches; on several occasions 
thereafter, he claimed that he had experienced such symptoms 
continuously since a truck explosion in service.  Although 
repeated diagnostic testing failed to establish any organic 
cause for his claimed symptoms, several diagnoses of syncopal 
episodes were recorded, as well as diagnoses of traumatic 
brain injury.  

Based on the foregoing evidence, and presuming its 
credibility, the Board finds that the claim of service 
connection for syncopal episodes with headaches is well 
grounded pursuant to 38 U.S.C. § 5107(a).  See Savage, supra.  
However, the Board finds that additional development is 
necessary in order to ensure that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Therefore, the 
issue of entitlement to service connection for syncopal 
episodes with headaches is addressed in the remand portion of 
this decision.  

II.  Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id; see also 38 U.S.C.A. § 1154(b).

Thus, the first question before the Board is whether veteran 
engaged in combat with the enemy.  A determination of combat 
status is made on the basis of the evidence of record, such 
as through the receipt of certain recognized military 
citations or "other supportive evidence."  West v. Brown, 7 
Vet. App. 70 (1994).  The Court has held that the phrase 
"other supportive evidence" serves to provide "an almost 
unlimited field of potential evidence" to be used to in the 
determination of combat status.  Gaines v. West, 11 Vet. App. 
353 (1998).  

In that regard, the Board notes that the veteran's service 
personnel records show that he served with an artillery unit 
in Vietnam, as a cannoneer from December 1967, and that he 
participated in Vietnam Counter Offensive Phase III.  In 
addition, his service medical records show that in February 
1968, he was diagnosed with possible "combat exhaustion," 
after he complained of symptoms such as chest pain and 
weakness.  The veteran also submitted a copy of a letter he 
reportedly wrote his mother from Vietnam, postmarked January 
11, 1968, in which he stated that "we've been hit for the 
last three nights and there [sic] hitting again tonight with 
rocket gas and mortar but I'm praying I get back safe."  He 
closed his letter with "[w]ell, I must go out and shoot 
now."  Records obtained from ESG document mortar and rocket 
attacks in the area of the veteran's division during his time 
in Vietnam, including on January 3, 4, and 7, 1968.  

The record also shows that the veteran has reported that, on 
February 20, 1968, he was in a convoy when the truck in front 
of him hit a mine and exploded.  The details of this 
particular incident, as conveyed by the veteran, have varied 
wildly.  On one occasion, he indicated that the driver of the 
truck in front of him was killed and that "all that was left 
of him was his boot and his foot was inside."  On another 
occasion, he stated that the driver of that truck sustained a 
two inch wound to his leg which the veteran himself bandaged 
before loading the wounded driver onto a helicopter.  It is 
also noted that the veteran has, on occasion, claimed that he 
too was wounded in this incident and that he was awarded a 
Purple Heart Medal as a result of shrapnel wounds in his 
foot.  The Board notes that combat citations are not 
reflected in the veteran's service personnel records.  
Moreover, his service medical records are entirely silent for 
complaints or findings of shrapnel wounds.  

In view of the foregoing, and in light of numerous other 
blatant inconsistencies of record, the Board gives very 
little credence to the veteran's bare assertions regarding 
his own participation in combat, including his participation 
in a truck convoy on February 20, 1968.  See Caluza v. Brown, 
7 Vet. App. 498, 510-511 (1995) (credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements, or bad character).  As the Court has pointed out, 
the Board is not required to accept the veteran's own 
assertions that he was engaged in combat with the enemy.  See 
Irby v. Brown, 6 Vet. App. 132, 136 (1994).  

On the other hand, it is noted that records from the National 
Archives confirm that a truck from the veteran's unit struck 
a mine on February 20, 1968 and that the driver of the truck 
was wounded in the incident.  The veteran's claimed 
participation in the convoy or his treatment of the driver 
could not be corroborated.  However, it is also noted that 
his service medical records show that when he was 
hospitalized in May 1968 in Japan for treatment of ear pain 
and hearing loss, he reported gradual decrease in hearing 
since being assigned to an artillery unit, as well as 
exposure to severe acoustic trauma in February 1968, although 
the nature of that trauma was not identified. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that the veteran prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After reviewing 
the evidence of record, and in light of the equipoise 
doctrine set forth at 38 U.S.C. § 5107(b), the Board must 
conclude that the veteran engaged in combat with the enemy.  

Because of his combat status, in the absence of clear and 
convincing evidence to the contrary, the Board is required to 
accept the veteran's testimony regarding his claimed 
stressors, provided that they are related to his combat, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  38 C.F.R. § 3.304(f); 38 U.S.C.A. § 1154(b).

In that regard, the Board notes that the veteran has alleged 
several stressors, including some which are related to 
combat.  Reportedly, his most traumatic stressor was the 
incident in which the truck in front of him in a convoy 
exploded after striking a mine.  Again, the details of this 
incident, as conveyed by the veteran, are irregular, to say 
the least.  For example, on some occasions, he claims to have 
received shrapnel wounds to his foot and claims that he was 
awarded the Purple Heart Medal.  While these specific details 
are clearly refuted by the evidence of record (i.e. NPRC's 
negative response regarding the claimed award of a Purple 
Heart Medal and the service medical records showing a normal 
lower extremity on service separation), the Board is unable 
to find clear and convincing evidence that the claimed 
incident itself did not occur.  As the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the Board must find that the 
veteran's testimony alone is sufficient to establish, for 
purposes of service connection for PTSD, that this incident 
occurred.  It is also noted that the veteran has reported 
that he feared for his life on several occasions in service 
because of incoming mortar and rocket fire.  Again, in the 
absence of clear and convincing evidence to the contrary, the 
Board also accepts his stressor statements in this respect, 
as required by 38 C.F.R. § 3.304(f).

Finally, the Board notes that the record also contains 
numerous diagnoses of PTSD, including on VA psychiatric 
examinations in July 1995 and April 1996, in an October 1993 
VA hospitalization summary, and in December 1994 and May 1997 
letters from the Peace River Center for Personal Development.  
While the record contains evidence of other psychiatric 
diagnoses (such as a personality disorder), in view of the 
fact that the medical evidence presented contains clear 
diagnoses of PTSD and a link between the diagnosis of PTSD 
and the veteran's reported in-service combat stressors, the 
Board finds that the criteria to warrant service connection 
for PTSD have been met.  


ORDER

Service connection for PTSD is granted.

New and material evidence to reopen the claim of service 
connection for episodes of syncope with headaches has been 
received and the claim is reopened.

	(CONTINUED ON NEXT PAGE)



REMAND

Initially, it is noted that in light of the decision set 
forth above granting service connection for PTSD, the Board 
finds it appropriate to forego adjudication of the issue of 
entitlement to TDIU due to service-connected disabilities 
while the RO assigns an appropriate disability rating for the 
veteran's PTSD.  These issues are inextricably intertwined as 
assignment of a disability rating for PTSD may affect the 
merits and outcome of the TDIU issue.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992).

In addition, as the claim of service connection for syncopal 
episodes with headaches is well grounded, VA has a resulting 
duty to assist the veteran in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  In that 
regard, although the veteran has been tested repeatedly for 
his reported symptoms, and while various disabilities have 
been ruled out as the cause of his reported symptoms (such as 
cardiac, neurologic, and labyrinth pathologies), no medical 
professional has been able definitively to identify a 
disability which may be responsible for the veteran's 
subjective complaints.  In carefully reviewing the record, 
however, the Board notes that it is apparent that no medical 
professional has yet had the benefit of a review of the 
veteran's entire claims folder.  

In a number of decisions, the Court has admonished that VA 
must be guided by medical expert opinion and may not 
substitute its own judgment therefor.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Thus, the Board finds that a remand is 
necessary to obtain a medical opinion as to whether the 
veteran in fact has a disability manifested by episodes of 
syncope with headaches and, if so, whether that disability is 
causally related to his period of active service or any 
service-connected disability.  Suttmann v. Brown, 5 Vet. App. 
127, 137 (1993).


To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following action:

1.  The RO should forward the veteran's 
claims folder to a VA examiner for the 
purposes of obtaining a medical opinion 
as to whether or not the veteran 
currently has a disability manifested by 
episodes of syncope with headaches and, 
if so, whether that disability is 
causally related to his period of active 
service, any incident therein, or any 
service-connected disability.  The 
examiner should be requested to review 
the veteran's claims folder, including a 
copy of this decision, and provide a 
written opinion on the following:  (1) is 
it at least as likely as not that the 
veteran has a disability manifested by 
episodes of syncope with headaches; 
(2) if so, is that disability at least as 
likely as not causally related to the 
veteran's period of service, his reported 
continuous symptomatology, or any 
service-connected disability (including 
PTSD, hearing loss, or tinnitus).  In 
rendering his or her opinion, the 
examiner is requested to reference the 
medical evidence of record.

2.  After the above development is 
completed, the RO should review de novo 
the claim of service connection for 
syncopal episodes with headaches.  In 
addition, after conducting any necessary 
development and assigning an appropriate 
disability rating for the veteran's now 
service-connected PTSD, the RO should 
again review the claim for a TDIU.

Thereafter, if the benefits sought on appeal are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case and given the opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

